Citation Nr: 0314650	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  97-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel





INTRODUCTION

The veteran served on active duty from November to December 
1971 and from March 1973 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  Jurisdiction over the claims 
folder was subsequently transferred to the Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The veteran was scheduled for a hearing before a hearing 
officer at the RO in March 2002 and for a hearing before a 
Veterans Law Judge in June 2003.  He did not appear for 
either hearing and has not requested that either hearing be 
rescheduled.  Therefore, the Board has concluded that he no 
longer desires either hearing. 

The Board also notes that the veteran was provided a 
statement of the case on the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities and informed of the requirement that he submit a 
substantive appeal in response to the statement of the case 
if he desired appellate review with respect to this issue.  
There is no subsequent correspondence from the veteran or his 
representative indicating that the veteran is seeking 
appellate review with respect to this issue and the total 
rating issue has not been certified for appellate 
consideration.  Therefore, it is not currently before the 
Board.


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In additions, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has not complied with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should issue a letter to the 
veteran and his representative 
providing the notice required under 
38 U.S.C.A. § 5103(a) and informing 
them that the requested information and 
evidence must be received within one 
year of the date of the RO's letter.  

2.  The RO should ensure that all 
available records, not already associated 
with the claims folder, pertaining to 
post-service treatment or evaluation of 
the veteran for any psychiatric disorder 
are obtained.

3.  After obtaining any necessary 
information from the veteran, the RO 
should obtain from the Social Security 
Administration a copy of its decision 
awarding the veteran disability benefits 
and a copy of the records upon which the 
determination was based.  

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to undergo a VA 
psychiatric examination for the purpose 
of determining the nature, extent and 
etiology of each currently present 
acquired psychiatric disorder.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.

A diagnosis of PTSD under DSM IV 
criteria should be confirmed or 
ruled out.  If PTSD is not 
diagnosed, the examiner should 
explain why the veteran does not 
meet the criteria for this 
diagnosis.  If PTSD is diagnosed, 
the examiner should identify the 
elements supporting the diagnosis, 
to include the specific stressor(s).

With respect to each additional 
acquired psychiatric disorder found 
to be present, the examiner should 
provide an opinion as to whether it 
is likely, as likely as not, or less 
likely than not that the disorder is 
etiologically related to the 
veteran's military service or was 
caused or chronically worsened by 
service-connected disability.  The 
rationale for all opinions expressed 
must also be provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of the claim.  The veteran need take no action until 
he is otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



